Citation Nr: 0113311	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
reflex sympathetic dystrophy (formerly rated as disuse 
atrophy, right trapezius and deltoid muscles, with nerve 
damage to right arm and hand), currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for hidradenitis 
suppurativa with removal of lymph nodes and sweat glands, 
claimed as residuals of exposure to herbicide agents.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

5.  Entitlement to special monthly compensation on account of 
loss of use of the right hand.

6.  Entitlement to extension of a temporary total disability 
rating for convalescence purposes under 38 C.F.R. § 4.30 
after January 31, 1997.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law since the RO 
last adjudicated this case by statement of the case in May 
2000.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) became law.  Among other things, this law redefines 
the obligations of VA with respect to the duty to notify and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed, but before administrative or judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).  Because the RO has not yet considered whether 
any additional notification or development actions are 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will therefore remand the issues on 
appeal, as listed on the title page, to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA, as these 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas, 1 Vet. App. 308, 313 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the Board notes that additional evidence may be 
pertinent to the proper adjudication of the appellant's 
claims.  The appellant asserts that he was seen for physical 
therapy for approximately eleven months with no improvement 
following his December 1996 surgery at the VA Medical Center 
(VAMC) in New Orleans, Louisiana.  Records in the file from 
this VAMC are dated only through January 23, 1997 (reports 
indicate that he was seen for rehabilitation on January 8, 
1997, with future outpatient visits scheduled in March and 
April 1997).  The RO should take action to obtain any 
additional treatment records from the New Orleans-VAMC dated 
after January 23, 1997.  There also is a statement from the 
appellant dated in July 1993, which indicated that he had 
received treatment at the VA Outpatient Clinic (VAOPC) in 
Baton Rouge, Louisiana.  It is not clear whether records from 
this facility are relevant to the issues on appeal, but as he 
has identified VA treatment, efforts to obtain any medical 
records from this outpatient clinic should be undertaken.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has 
constructive possession of its own medical records).  In 
addition, the RO should request that he provide a detailed 
account of his medical treatment provided in the post service 
period, and, if indicated by his response, action should be 
taken to obtain any records that have not been previously 
associated with the record.
Further, it appears that the appellant's service medical 
records are incomplete, the record shows that the RO obtained 
only the report of an induction physical examination 
conducted in June 1968 and the appellant's immunization 
record.  The "Request for Information" form attached to the 
service department records envelope received from the 
National Personnel Records Center (NPRC) in February 1997 
indicated that other records were furnished to the RO under 
the appellant's claims number.  As it is not shown that any 
additional service medical records were associated with the 
claims file, or that such records were lost or misplaced, 
further development is in order.

Pursuant to the VCAA, requisition and consideration of all 
available VA medical records as well as any records from the 
NPRC or other indicated Federal department or agency that 
might be relevant to an issue on appeal is necessary for the 
adjudication of the appellant's claims.

Finally, the RO is advised that its readjudication of the 
increased rating claim for the reflex sympathetic dystrophy 
must be in accord with Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged.").

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the NPRC in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, dispensary, field station, 
etc.) for his period of active duty in 
the Army from July 1968 to March 1969.  
The NPRC should be requested to proceed 
with all reasonable alternative-source 
searches that may be indicated by this 
request.  The RO itself should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry.  
Efforts to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the New 
Orleans-VAMC for the purpose of obtaining 
any medical records pertaining to 
treatment provided to the appellant 
dating from January 1997 to the present.  
All attempts to secure these records 
should be undertaken, to include 
referrals to all potential custodians in 
the event this facility is unable to 
locate these records.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.

The RO should also contact the Baton 
Rouge-VAOPC and request complete, legible 
copies of all medical reports which this 
facility has pertaining to treatment 
provided to the appellant.  All attempts 
to secure these records should be 
undertaken, to include referrals to all 
potential custodians in the event this 
facility is unable to locate these 
records.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, if 
appropriate.

Efforts to obtain records from both of 
these facilities should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  In addition, the RO should contact 
the appellant and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in the past, to include since 
he was last seen at the New Orleans-VAMC 
in January 1997, as shown by the 
available medical records in the file.  
All VA medical records identified by the 
appellant should be obtained pursuant to 
established procedure.  With respect to 
any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
treatment records.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA, service department or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
§ 5103A(b)(3), continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims after 
ensuring that all duty-to-notify and 
duty-to-assist provisions of the VCAA 
have been fulfilled.  Also, as noted 
above, the RO must readjudicate the 
increased rating claim for the reflect 
sympathetic dystrophy as a "staged 
ratings" case under the guidance set 
forth in Fenderson, supra.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


